Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Most pertinent prior art, including U.S. Patent No. 6,146,386 to Blackman et al., U.S. Patent Pub. No. 2014/0007349 to Jackson et al., U.S. Patent Pub. No. 2012/0316609 to Wall et al., and U.S. Patent Pub. No. 2011/0184245 to Xia et al. disclose a spinal manipulating assembly for manipulating a patient's spine at a spinal surgical site in the patient. The spinal manipulating assembly comprises a compressor/distractor mechanism having a proximal end and a distal end, the distal end being configured to be attached to one of spinal anatomy and vertebral screws located on adjacent vertebrae at the spinal surgical site, a flexible connection portion having a length, a proximal end, and a distal end, the distal end being operatively connected to the proximal end of the compressor/distractor mechanism, and a control mechanism (operatively connected to the proximal end of the flexible connection portion, the control mechanism being configured to manipulate the flexible connection portion, thereby controlling the compressor/distractor mechanism to one of compress and distract the adjacent vertebrae at the spinal surgical site. The prior art further teaches a surgical table configured to adjust an orientation of the patient's spine, the adjusting the orientation of the patient's spine including one of compressing the patient's spine, distracting the patient's spine, angulating a lower half of the patient's body relative to an upper half of the patient's body, and rotating a portion of the table on which the patient is supported, thereby adjusting an orientation of the table and the patient with respect to a horizontal plane.
The prior art fails to teach or suggest, however, a remote control device adapted to control both the surgical table and the compressor/distractor mechanism to adjust the orientation of the patient's spine and a remote control device attached to or incorporated into the compressor/distractor mechanism and adapted to control the surgical table.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775